Melvin Mayfield, Chief Judge. Margaret Pritchett appeals from a decision by the Arkansas Board of Review holding she is disqualified for unemployment benefits because she left her last work without good cause connected with the work. There was evidence that appellant had worked for her last employer approximately one month and quit because of a dispute over the amount of her check. It was her contention that she was to be paid $525 every two weeks and her employer contended she was to be paid every two weeks at a rate of $1050 per month. An application for employment signed by appellant was introduced into evidence and it shows she was to be paid $1050 per month. The board agreed with the employer’s contention and found that claimant left her job without good cause in connection with the work. We think that finding is supported by substantial evidence and it is affirmed. Harris v. Daniels, 263 Ark. 897, 567 S. W.2d 954 (1978). The board, however, made another finding which we do not affirm. The last sentence in the board’s decision says, "She shall be liable to repay to the Fund that amount she has received prior to this reversal.” If appellant has been paid benefits to which she was not entitled, due process requires that her liability to repay the amount so received must be determined after she has been afforded the opportunity of a hearing, after proper notice, upon all the issues set out in Ark. Stat. Ann. § 81-1107 (f) (2) (Supp. 1981). Whitford v. Daniels, 263 Ark. 222, 563 S.W.2d 469 (1978); Paulino v. Daniels, 269 Ark. 676, 599 S.W.2d 760 (Ark. App. 1980). Since all those issues were not involved in this proceeding, the board’s finding of liability to repay is reversed.